              Case 1:19-cv-02200-RDM Document 1 Filed 07/24/19 Page 1 of 5



     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

TARRA MAYS                                             *
9 North Collington Avenue
Baltimore, MD 11231                                    *

         Plaintiff,                                    *

v.                                                     *       CASE NO.:

DISTRICT OF COLUMBIA                                   *
441 Fourth Street, N.W.
Washington, D.C. 20001                                 *

Serve:                                                 *

Mayor Muriel Bowser , or                               *
her Designated Agent
c/o: Karl Racine                                       *
Office of the Attorney General
441 Fourth Street, N.W.                                *
Washington, D.C. 20001
                                                       *

Attorney General Karl A. Racine, or
his Designated Agent                                   *
Office of the Attorney General
441 Fourth Street, N.W.                                *
Washington, D.C. 20001
                                                       *
      Defendants.
******************************************************************************
                                 COMPLAINT
         COMES NOW Plaintiff, Tarra Mays, by and through Samantha L. Peters, Esq. and

Goldberg & Finnegan, LLC, and respectfully submits this Complaint for damages against

Defendant District of Columbia (“D.C.” or “the District”). In support of this Complaint, Plaintiff

alleges:

                                          JURISDICTION

         1.      Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1332, as the parties are

citizens of different states and the amount in controversy exceeds $75,000.
            Case 1:19-cv-02200-RDM Document 1 Filed 07/24/19 Page 2 of 5



       2.      Venue is proper in the District of Columbia and in this Court, as it is the venue in

which the tortious injury occurred and where the conduct which directly and proximately caused

the injury took place.

       3.      The District of Columbia was given notice of this claim pursuant to D.C. Code §

12-309 on January 2, 2019.

                                            PARTIES

       4.      Plaintiff is a resident of Baltimore, MD.

       5.      Defendant District of Columbia is a municipal corporation, subject to suit, which

runs and constitutes the local government of Washington, D.C.

       6.      The Metropolitan Police Department (“MPD”) is an agency within the executive

branch of the District of Columbia Government.

       7.      Officer Iris Mendoza (“Officer Mendoza”) was an agent, employee, and servant

of MPD and therefore an agent, servant, and employee of the District at all times relevant hereto.

       8.      At all times relevant hereto, Officer Mendoza was acting within the course and

scope of her employment as an officer for MPD and Defendant D.C.

                                             FACTS

       9.      On or about August 19, 2018, Plaintiff was operating her vehicle westbound on

Arkansas, Avenue, N.W. and crossing the intersection with 16th Street, N.W. to enter the

driveway of an apartment building located at 3900 16th Street, N.W.

       10.     Plaintiff had a green light as she entered and proceeded through the intersection.

       11.     On the same date and at the same time, Officer Mendoza was operating a District

of Columbia marked police vehicle southbound on 16th Street, N.W. approaching the intersection

with Arkansas Avenue, N.W.



                                                 2
          Case 1:19-cv-02200-RDM Document 1 Filed 07/24/19 Page 3 of 5



       12.     Despite having a red light, Officer Mendoza proceeded through the intersection,

striking Plaintiff’s vehicle on the front passenger side.

       13.     Upon information and belief, Officer Mendoza did not have her lights and sirens

on prior to entering or while traversing the intersection.

       14.     Upon information and belief, Officer Mendoza was not on an emergency run.

       15.     As a result of the collision, Plaintiff sustained severe and permanent injuries.

                                             COUNT I
                                            (Negligence)

       16.     Paragraphs 1-15 are hereby incorporated by reference and re-alleged as if fully

restated herein.

       17.     Officer Mendoza, acting as an employee and/or agent of Defendant District of

Columbia, owed Plaintiff numerous duties including, but not limited to the following: to

maintain control of her vehicle, to avoid collision, to obey traffic signs and controls, to obey the

rules of the road, to keep a proper lookout, to pay full-time and attention to her driving, and to

operate her vehicle at a reasonable and safe speed under the circumstances.

       18.     Defendant District of Columbia, by and through its employee and/or agent Officer

Mendoza, breached the duties owed to Plaintiff and caused the collision.

       19.     As a direct and proximate result of the Defendant’s negligence and breach of

duties, Plaintiff suffered severe injuries to her body, physical and psychological, incurred

medical expenses, sustained and will continue to sustain pain and discomfort, and will continue

to suffer significant harms and losses in the future, including, but not limited to, loss of

enjoyment, inconvenience, and permanent impairments to her health.




                                                  3
          Case 1:19-cv-02200-RDM Document 1 Filed 07/24/19 Page 4 of 5



        WHEREFORE, Plaintiff demands judgment against Defendant District of Columbia in

the amount of one hundred thousand ($100,000.00) dollars plus costs and pre-judgment and post-

judgment interest as permitted by law.

                                            COUNT II
                                         (Gross Negligence)

        20.     Paragraphs 1-19 are hereby incorporated by reference and re-alleged as if fully

restated herein.

        21.     The conduct of Officer Mendoza, acting as an employee and/or agent of the

District of Columbia, constituted an extreme deviation from the ordinary standard of care.

        22.     Officer Mendoza’s extreme deviations from the ordinary standard of care

included, but were not limited to, failure to activate her lights and sirens, especially prior to

entering an intersection, failing to slow down as she approached the intersection, running a red

light, and driving at speeds far in excess of the posted speed limit.

        23.     These deviations from the standard of care were so extreme as to support a

finding of wanton, willful, and reckless disregard or conscious indifference for the rights and

safety of others, including Plaintiff.

        24.     As a direct and proximate result of the Defendant’s gross negligence, Plaintiff

suffered severe injuries to her body, physical and psychological, incurred medical expenses,

sustained and will continue to sustain pain and discomfort, and will continue to suffer significant

harms and losses in the future, including, but not limited to, loss of enjoyment, inconvenience,

and permanent impairments to her health.

        WHEREFORE, Plaintiff demands judgment against Defendant District of Columbia in

the amount of one hundred thousand ($100,000.00) dollars plus costs and pre-judgment and post-

judgment interest as permitted by law.

                                                  4
  Case 1:19-cv-02200-RDM Document 1 Filed 07/24/19 Page 5 of 5



                                  JURY DEMAND

Plaintiff demands a trial by jury as to all issues herein.



                                                Respectfully submitted,

                                                GOLDBERG & FINNEGAN, LLC


                                                __/s/ Samantha L. Peters________
                                                Samantha L. Peters, Esq. #229751
                                                8401 Colesville Road, #630
                                                Silver Spring, Maryland 20910
                                                (301) 589-2999
                                                (301) 589-2644 (fax)
                                                Counsel for Plaintiff Tarra Mays
                                                speters@goldbergfinnegan.com




                                           5
